DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2 in the reply filed on August 5, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment
An amendment responsive to the non-final Office Action dated May 13, 2021 was submitted on August 5, 2021.  Claims 1 was amended.  Claims 1-5 are currently pending.  Claims 3-5 have been withdrawn from consideration.
Applicant's arguments have been fully considered but they are not persuasive and the prior art rejections of claims 1 and 2 (¶¶ 10-17 of the Office Action) have been maintained as detailed below.  The limitations added to claim 1 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Johnson et al. (U.S. Patent No. 5,902,447).
Regarding claim 1, Johnson discloses a manufacturing method of a resin frame (Abstract, 1:15-16 of Johnson, method of welding thermoplastic members to be used in frames), the method comprising: a step of preparing, in which a plurality of frame members to be combined into a frame shape including a corner portion when viewed from a front-rear direction to form a resin frame, are prepared (FIG. 1 of Johnson, first and second members #4, #5); a step of installing, in which a pair of the frame members to be adjacent to each other in the corner portion are respectively installed in a pair of molds (FIG. 1 of Johnson, first and second holder #1, #2), the molds respectively including: a reference surface that holds one of the frame members from an outer peripheral surface of the respective frame members which is defined by viewing the frame members combined into the frame shape in the front-rear direction (FIG. 3 of Johnson, outer surface of opening #24 in first holder #1; FIG. 4 of Johnson, outer surface of opening #25 in second holder #2); and a blade portion that protrudes to an inner side with respect to the reference surface when viewed from the front-rear direction and holds a portion of an end portion of the one of the frame members from the outer peripheral surface (FIGS. 3 and 8 of Johnson, blade member #3 of holder #1; FIG. 8, 6:21-25 of Johnson, holder #2 with cutting edge #3A), wherein the blade portion is provided with a surface that intersects with the reference surface at an obtuse angle (FIGS. 3, 4 and 7, 4:2-6 of Johnson, cutting edge #3 on first planar face #52 engages second planar face #54; cutting edge therefore projects from planar face #52 at an angle of approximately 90° and surface formed by cutting edge would form an angle of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Izuhara et al. (Japanese Patent Publication No. JP 4926016 B2, machine language translation provided and cited below).
Regarding claim 2, Johnson does not specifically disclose that each of the frame members includes an inner layer and an outer layer.  Johnson, however, discloses that the frame members .
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive.
The applicant asserts that Johnson does not disclose a blade portion that protrudes to an inner side with respect to the reference surface when viewed from the front-rear direction wherein the blade portion is provided with a surface that intersects with the reference surface at an obtuse angle as recited in claim 1 (pg. 8, 1st full ¶ of the amendment).  Johnson, however, discloses that cutting edge #3 on first planar face #52 engages second planar face #54 (4:2-6 of Johnson).  The cutting edge in Johnson therefore projects from planar face #52 at an angle of approximately 90° (i.e., at an angle directed toward planar face #54) and the surface formed by the cutting edge would therefore form an obtuse angle of approximately 135° with the reference surface since the reference surface forms an angle of 45° with planar face #52 (FIGS. 3, 4 and 7 of Johnson).
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746